Per Curiam.
This cause having been submitted to arbitrators, an award was made in favour of the defendant. The plaintiff appealed to the Court of Common Pleas, gave the security required by law, and paid all the costs which, were *236taxed at the time of entering the appeal. After the cause had been sometime depending in the Court of Common Pleas, an order was made, that,the plaintiff should pay the costs °f defendant, which had not been taxed when the appeal was entered; and for non-compliance with this order, the Court dismissed the appeal. We are of opinion, that the appeal was well entered, by payment of all costs taxed at that time ; and being entered, the Court of Common Pleas could not dismiss it. But the defendant is not t©-lose those costs which were not taxed, at the-time of entry of the appeal. The Court of Common Pleas may make an order for payment, and enforce their order by attachment. We are of opinion, that the judgment should be reversed, and the record remitted to the Court of Common Pleas, with an order to proceed in the appeal.
Judgment reversed.